DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 15 February 2021. These drawings are acceptable.
Response to Amendment
	This office action is responsive to the amendment filed on 15 February 2021. As directed by the amendment: claims 1-4 and 6-7 have been amended; claim 9 has been cancelled; and no claims have been added. Thus, claims 1-8 and 10 are presently pending in this application. 
	Applicant’s amendments to the Drawings, Abstract, and Claims have overcome each and every objection and 112(b) rejection made in the previous office action.
Reasons for Allowance
Claims 1-8 and 10 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Keilman et al (US 5873853) in view of Diamond et al (US 6168578), fails to disclose or make obvious a device as described in claim 1. Specifically, Keilman fails to disclose or make obvious a mobile continuous ambulatory peritoneal device, in combination with all of the other elements of the claim, in which the pump has a movable assembly static base assembly that glides with respect to a static base assembly that can locked in place by a latch. Instead, Keilman discloses a pump (Fig. 1) with a static base assembly (16) and a movable assembly (cover 24) that can be moved with respect to one another to allow positioning of a tube (29). With this interpretation, Keilman discloses a movable assembly but not an assembly that can “glid[e] with respect to the static base assembly” because the cover is fixed at one end of and has a releasable latch (best seen in Fig. 2 but not described in detail) in order to rotate the cover open with respect to the pump base. It would not be obvious to one of ordinary skill to substitute the hinge of Keilman for a T-slot connector because a connection using a hinge has a rotational movement while a connection using a T-slot has a linear movement. In addition, it would not be obvious to one of ordinary skill to make a single structured pump, as disclosed in Keilman, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783